EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-163947 on Form S-3 and the following Registration Statements of Form S-8: 333-150791, 33-48358, 033-52201, 033-58103, 033-62005, 333-20841, 333-31715, 333-69483, 333-62256,333-84014, 333-88924, 333-116701, 333-166517, and 333-166518, of EOG Resources, Inc, of our report dated February 23, 2012, relating to the consolidated financial statements and financial statement schedule of EOG Resources, Inc. and subsidiaries (which report expresses an unqualified opinion and includes an explanatory paragraph relating to EOG Resources, Inc.’s adoption of the updated oil and gas reserve estimation and disclosure rules on December 31, 2009), and the effectiveness of EOG Resources Inc.’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of EOG Resources, Inc. for the year ended December 31, 2011. /S/ DELOITTE & TOUCHE LLP Houston, Texas February 24, 2012
